Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rapid Settlements, Ltd., appeals from the district court’s orders enjoining an arbitration proceeding filed by Rapid Settlements, granting summary judgment against Rapid Settlements in this inter-pleader action, imposing sanctions against Rapid Settlements and its counsel, and denying reconsideration. We have reviewed the record and the briefs filed by the parties and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rapid Settlements, Ltd. v. Settlement Funding, LLC, No. 1:05-cv-02732-CCB, 2007 WL 2781932 (D. Md. Mar. 6, 2007), 2007 WL 2847966 (Sept. 27, 2007), 2008 WL 2246518 (Apr. 15, 2008), and (filed Oct. 15, 2008; entered Oct. 16, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.